In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-108 CV

____________________


IN RE DAN D. KELLY




Original Proceeding



MEMORANDUM OPINION (1)
	On March 4, 2004, Dan D. Kelly filed a petition for writ of mandamus.  On March
11, 2004, we notified the relator that the petition did not comply with the Rules of
Appellate Procedure applicable to original proceedings filed in appellate courts, and
granted him thirty days to amend his petition. See Tex. R. App. P. 52.  The relator did not
amend his petition.  
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that the relator has
no other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth
District, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Kelly has not demonstrated that
he is entitled to the relief sought.  The petition for writ of mandamus is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered April 29, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.